      Case 1:18-cv-08653-VEC-SDA Document 213 Filed 02/20/21 Page 1 of 7




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                             CIVIL CASE #:

 V.                                                   1:18-CV-08653-VEC

 GOODMAN                                              JUDGE VALERIE E. CAPRONI



                     PLAINTIFF’S SUPPLEMENTAL MEMORANDUM
                 IN SUPPORT OF PRELIMINARY INJUNCTIVE RELIEF


Plaintiff submitted a Memorandum of Law in Support of His Motion for Preliminary

Injunctive Relief (P.I.R.) as ECF no. 178 (12/21/2020).

This document supplements Dkt. No. 178.

Assertations made by the Plaintiff herein are certified under the penalties of perjury as truthful.

A Certificate of Service appears on the LAST page of this pleading.

A hard-copy paper version was given to the U.S. Postal Service on 2/13/2021 with Priority Mail

tracking. The paper copy is apparently lost in the mail system. If said papers arrive please

disregard same as a legal nullity. Signed this 20th day of February 2021.




                                                                    D. GEORGE SWEIGERT
                                                                     GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959-9998
                                                        SPOLIATION-NOTICE@MAILBOX.ORG



                                                  1
Case 1:18-cv-08653-VEC-SDA Document 213 Filed 02/20/21 Page 2 of 7




                LOST U.S. MAIL DOCUMENTATION




                                2
        Case 1:18-cv-08653-VEC-SDA Document 213 Filed 02/20/21 Page 3 of 7




                             SUPPLEMENTAL MEMORANDUM


         MAY IT PLEASE THE COURT, the U.S. Court of Appeals for the Second Circuit

(2d Cir.) has released an opinion with an analogous application of law and fact to this present

lawsuit and the pending Motion for Preliminary Injunctive Relief (see ECF Doc. 178).

   The Plaintiff incorporates by reference herein the arguments and evidence set forth in

Electra et al. v. 59 Murray Enterprises Inc. et al., case number 19-235, in the U.S. Court

of Appeals for the Second Circuit, decided February 9, 2021 (remanded to S.D.N.Y.).

   I.       BACKGROUND

   The Plaintiff has sought relief by preliminary injunction by introducing this Court to the

concept of Internet “click-bait” enticements to the public. This click-bait is so named to lure a

consumer to “click” their computer mouse. It is established click-bait is presented in the form of

a video thumbnail, title, or description to accompany a podcast video. Click-bait

instrumentalities are not embedded or otherwise connected to a video podcast.

   These instrumentalities (thumbnails, titles, descriptions) are separate and apart of any

accompanying podcast video content published by the Defendant’s CrowdSource The Truth.

The use of click-bait by the Defendant is an undisputed material fact (ECF no. 185). The

Plaintiff has claimed that the use of these click-bait instrumentalities represents “advertisements

in disguise” as the Plaintiff has nothing to do with the accompanying fictionalized news stories

published by CrowdSource The Truth. The issue of “advertisements in disguise” is a question of

law, not a question of material facts.




                                                 3
      Case 1:18-cv-08653-VEC-SDA Document 213 Filed 02/20/21 Page 4 of 7




   In Electra et al. v. 59 Murray Enterprises Inc. the question decided by the Second

Circuit orbits the likeness of sexy female model plaintiffs, with no connection to certain

defendant “Gentlemen Clubs” (aka “strip clubs”), misappropriated by said clubs. The

likenesses of these female plaintiffs were used in advertising messages promoting sleezy

strip clubs. The models argued that the use of their likeness to promote and/or endorse

such “strip clubs”, which they had nothing to do with, was a violation of New York Civil

Rights Law §§ 50 and 51. In fact, it was argued the mere association of their likenesses with

such sleezy operations was considered to permanently tarnish their reputations.

         As stated on page 55 of the decision, “ The SAC alleges that Appellees “violated N.Y. 15

Civil Rights Law §§ 50-51 by invading Plaintiffs’ privacy, misappropriating their likeness, and

publishing altered Images of Plaintiffs which made it appear as though Plaintiffs were employed

at one or more of the Clubs, or endorsed one or more of the Clubs.”

   As stated on page 56 of the decision, “Appellants thus brought suit under Section 51 seeking

not just compensatory damages, but also injunctive relief.” [emphasis added]

   II.      ARGUMENT

   The analogy between this present case and the “strip club” case rests with the advertisements

relied upon to lure the public to these respective cyber “strip clubs”. In this context,

CrowdSource The Truth operates in a manner as a “strip club”, in that special membership is

required to view the “select content” within the private PATREON pay-wall.

   PATREON is not a well-known service to the public. Content providers like the Defendant

must advertise PATREON for the public to become aware of its presence on the Internet. The

lack of general publicity of the PATREON pay-wall requires advertisements to lure the public to


                                                  4
      Case 1:18-cv-08653-VEC-SDA Document 213 Filed 02/20/21 Page 5 of 7




PATREON, as is also typical for “sleezy strip clubs”. Members of the public are alerted to the

location of such clubs and then must pay a “cover charge” to enter the “club”. In the same

manner the CrowdSource The Truth “club” operated behind the PATREON pay-wall must

advertise and lure the public to pay a “cover charge” (PATREON).

   In the “strip club” case, female models had their images misappropriated (without their

consent) and attached to advertising for an enterprise that had no relationship with. As with the

CrowdSource The Truth PATREON “club”, the Defendant has misappropriated the likeness and

name of the Plaintiff to imply some relationship between the Plaintiff and the Defendant’s

“concocted conspiracy theories” (ECF no. 140) or “fictionalized news”. There is no such

relationship between the Plaintiff and the fictionalized news widely distributed by the Defendant.

   The click-bait instrumentalities are nothing more than cyber newspaper advertisements which

are similar to the advertisements discussed in Electra et al. v. 59 Murray Enterprises Inc.

   III.     CONCLUSION

   The Court is reminded that the Defendant has never filed a REPLY to Plaintiff’s

OPPOSITION (ECF no. 185) concerning the magistrate’s Report and Recommendation on the

matter of Preliminary Injunctive Relief (P.I.R.). See MEMO ENDORSEMENT ECF No. 186

(1/08/2021), quoted in relevant part, “Second, Mr. Sweigert also requests that he be allowed to

appeal Judge Aaron's Report and Recommendation ("R&R"), Dkt. 181. But as Mr. Sweigert

notes, reports and recommendations of Magistrate Judges lack finality and are not subject to

appeal. Mr. Sweigert must first wait for a final order by the District Court, which "may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28. U.S.C. § 636(b)(1)(C). Without a final order by the Court, there is nothing for Mr.


                                                5
     Case 1:18-cv-08653-VEC-SDA Document 213 Filed 02/20/21 Page 6 of 7




Sweigert to appeal.” It may be prudent for the magistrate judge to order the Defendant’s REPLY

to the OPPOSITION (ECF no. 185) to remove any procedural entanglements in this matter.

   The Plaintiff respectfully requests that the Court consider Electra et al. v. 59 Murray

Enterprises Inc. when evaluating the Preliminary Injunctive Relief motion (after a REPLY is

docketed by the Defendant, albeit after several weeks delay).

                                                          Signed this 20th day of February 2021.

                                                                D. GEORGE SWEIGERT
                                                                 GENERAL DELIVERY
                                                            NEVADA CITY, CA 95959-9998
                                                    SPOLIATION-NOTICE@MAILBOX.ORG




                                                6
      Case 1:18-cv-08653-VEC-SDA Document 213 Filed 02/20/21 Page 7 of 7




                                                              D. GEORGE SWEIGERT
                                                               GENERAL DELIVERY
                                                          NEVADA CITY, CA 95959-9998
                                                  SPOLIATION-NOTICE@MAILBOX.ORG


      U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
                            (FOLEY SQUARE)
 D George Sweigert
                                                CIVIL CASE #: 1:18-CV-08653-VEC
 Plaintiff
                                                JUDGE VALERIE E. CAPRONI
 v.
                                                MAGISTRATE STEWART D. AARON
 Jason Goodman

 Defendant


                             CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following addressees on the 21st day of February 2021.


                          Jason Goodman, CEO
                          Multimedia System Design, Inc.
                          252 7th Avenue, Apart. #6S
                          New York, NY 10001
                          truth@crowdsourcethetruth.org [added 2/20/2021]

                          Clerk of the Court, Room 200
                          U.S. District Court
                          500 Pearl Street
                          New York, New York 10007-1312
                          temporary_pro_se_filing@nysd.uscourts.gov [added 2/20/2021]




                                                               D. GEORGE SWEIGERT


                                            7
